Citation Nr: 9934063	
Decision Date: 12/07/99    Archive Date: 12/10/99

DOCKET NO.  94-00 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Entitlement to a permanent and total disability rating for 
pension purposes.


REPRESENTATION

Appellant represented by:	Sean Kendall, Esquire


ATTORNEY FOR THE BOARD

P.M. DiLorenzo, Counsel


INTRODUCTION

The veteran served on active duty from May 1967 to April 
1970.

This case arises on appeal from a January 1993 rating 
decision issued by the San Juan, Puerto Rico, Department of 
Veterans Affairs (VA) Regional Office (RO), that denied the 
above-noted claim.  The Board upheld the RO's decision in 
April 1996.  

The veteran appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (formerly the 
U.S. Court of Veterans Appeals) (Court).  The Court vacated 
the Board's April 1996 decision as to the pension claim and 
remanded that matter to the Board for further development and 
readjudication.  The Court specified that the veteran's claim 
for pension is well grounded because he has qualifying 
wartime service, he has completed the VA pension application 
as to his income, he may have the requisite total disability 
rating when all of his nonservice-connected disabilities are 
properly evaluated, and as to unemployability there is 
plausible evidence of record that he had to resign from jobs 
due to his health problems and that he receives some state-
sponsored assistance. 


REMAND

In order to ensure proper compliance with the law, applicable 
regulations, and precedent decisions of the Court, the Board 
finds that additional development of the evidentiary record 
is required.  The issue in this case is whether the veteran 
is permanently and totally disabled for VA pension purposes 
within the meaning of governing law and regulations.  

Permanent and total disability for pension purposes can be 
established under either an "objective" or a "subjective" 
standard under VA regulations.  Brown v. Derwinski, 2 Vet. 
App. 444, 446 (1992); see also Talley v. Derwinski, 2 Vet. 
App. 282 (1992); 38 U.S.C.A. § 1502(a)(1), (2) (West 1991); 
38 C.F.R. §§ 3.321(b)(2) and 4.17 (1998).  Either (1) the 
appellant must be unemployable as a result of a lifetime 
disability (i.e., the "subjective" standard, which is based 
on disabilities, age, occupational background, and other 
related factors of the individual claimant whose claim is 
being adjudicated) or, even if not unemployable, (2) the 
appellant must suffer from a lifetime disability which would 
render it impossible for the average person with the same 
disability to follow a substantially gainful occupation 
(i.e., the "objective" standard, which is based on the 
percentage ratings assigned for each disability from the 
Schedule for Rating Disabilities, 38 C.F.R., Part 4; the 
minimum percentage rating requirements for total ratings 
based on unemployability in 38 C.F.R. § 4.16(a); and the 
permanence of those percentage ratings for pension purposes 
required by 38 C.F.R. § 4.17).  38 U.S.C.A. § 1502(a)(1), (2) 
(West 1991); 38 C.F.R. §§ 3.321(b)(2), 3.340(b), 3.342, 4.15, 
4.16(a), 4.17, 4.18 and 4.19 (1998); Brown, 2 Vet. App. at 
446.

In making a determination as to permanent and total 
disability for pension purposes, the RO must first apply the 
percentage standards of 38 C.F.R. § 4.16(a) and the other 
requirements of 38 C.F.R. § 4.17 (the objective standard).  
If a permanent and total disability rating is not warranted 
under the objective standard and the appellant is 
unemployable, the rating board should refer the claim to the 
adjudication officer for consideration of entitlement to a 
permanent and total disability rating on an extra-schedular 
basis under 38 C.F.R. §§ 3.321(b)(2) and 4.17(b) (the 
subjective standard).  See Roberts v. Derwinski, 2 Vet. App. 
387, 390 (1992) (whether a permanent and total disability 
rating could have been assigned on an extra-schedular basis 
under 38 C.F.R. § 3.321(b)(2) should have been considered).

The following ratings are currently assigned for the 
veteran's disabilities:  20 percent for recurrent dislocation 
of the left shoulder with limitation of motion, post-
operative; 10 percent for labyrinthine hydrops, allergic in 
nature; and 0 percent for history of Meniere's disease; left 
chronic maxillary sinusitis, mild; history of duodenal ulcer 
disease, gastritis; a well-healed surgical scar of the left 
elbow; history of conjunctivitis; history of urticaria, 
scabies and herpes zoster; history of upper respiratory 
infection, bronchitis; history of anxiety and depressive 
reaction; history of pharyngitis; history of hay fever; 
tinnitus; and history of tension headaches.  The combined 
disability rating is 30 percent.

In this case, the last evaluation of the veteran's 
disabilities was in October 1992 and did not cover all of his 
claimed conditions.  On remand, the veteran should be 
afforded appropriate VA examinations in order to determine 
the severity of all of his current disabilities, particularly 
as to the effect of such disabilities on his ability to 
maintain substantial gainful employment.  Such examinations 
are necessary in this case.  See Colvin v. Derwinski, 1 Vet. 
App. 171 (1991).

Any recent medical records showing treatment for the 
veteran's disabilities may also prove relevant to the claim 
and should be obtained on remand.  

Following development on remand, the RO must give 
consideration to both standards for evaluating permanent and 
total disability.  In addition, in the course of adjudicating 
a claim for pension, the RO must make determinations as to 
whether any of the disabilities in question are the result of 
the appellant's willful misconduct.  38 U.S.C.A. § 1521(a) 
(West 1991); 38 C.F.R. § 4.17a (1998).

Therefore, this case is REMANDED for the following:

1.  Request that the veteran provide a 
list of those who have treated him for any 
disability since 1992 and obtain all 
records of any treatment reported by the 
veteran that are not already in the claims 
file.  The Board is particularly 
interested in any treatment received at 
the Ponce and San Juan VA Medical Centers 
(VAMCs). 

With respect to the VAMCs, all records 
maintained are to be requested, to include 
those maintained in paper form and those 
maintained electronically (e.g., in 
computer files) or on microfiche.  

If any requests for private treatment 
records are not successful, tell the 
veteran and his attorney so that the 
veteran will have an opportunity to obtain 
and submit the records himself, in keeping 
with his responsibility to submit evidence 
in support of his claim.  38 C.F.R. 
§  3.159(c).

2.  Afford the veteran a VA mental 
disorders examination.  The examiner 
should be provided with a copy of this 
remand together with the veteran's entire 
claims folder, and should be requested to 
review the veteran's medical history 
prior to conducting the examination.  All 
necessary tests should be conducted and 
the examiner should review the results of 
any testing prior to completion of the 
report.  

Following examination of the veteran, the 
examiner should indicate the exact 
diagnosis or diagnoses of the veteran's 
psychiatric disorder(s), including any 
anxiety and depressive reaction, and 
should identify what symptoms, if any, 
the veteran currently manifests or has 
manifested in the recent past that are 
attributable to each disorder.  The 
examiner must conduct a detailed mental 
status examination.  The examiner must 
also discuss the effect, if any, of the 
veteran's psychiatric disorder(s) on his 
social and industrial adaptability.  The 
examiner should assign a Global 
Assessment of Functioning (GAF) score for 
the veteran's psychiatric disorder(s) 
consistent with the American Psychiatric 
Association: Diagnostic and Statistical 
Manual of Mental Disorders, Fourth 
Edition (DSM-IV) and provide a definition 
of the score assigned and the degree of 
impairment it represents.

The examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.

3.  Afford the veteran a complete and 
thorough VA general medical examination 
(and additional special examinations, if 
indicated) evaluating all of his 
previously diagnosed disorders.  The 
examiner(s) should be provided with a 
copy of this remand together with the 
veteran's entire claims folder, and 
should be requested to review the 
veteran's medical history prior to 
conducting the examination(s).  All 
necessary tests should be conducted and 
the examiner(s) should review the results 
of any testing prior to completion of the 
report(s).  

Specifically, the examiner(s) should 
describe the level of disability 
attributable to the following conditions:  
(1) recurrent dislocation of the left 
shoulder with limitation of motion, post-
operative; (2) labyrinthine hydrops, 
allergic in nature; (3) Meniere's 
disease; (4) left chronic maxillary 
sinusitis; (5) duodenal ulcer disease, 
gastritis; (6) surgical scars of the left 
elbow and/or shoulder; (7) 
conjunctivitis; (8) urticaria, scabies 
and herpes zoster; (9) upper respiratory 
infection, bronchitis; (10) pharyngitis; 
(11) hay fever; (12) tinnitus; (13) 
tension headaches; and (14) any other 
disorders noted in connection with the 
examination.

All ranges of motion should be reported 
in degrees, i.e., of the left shoulder, 
and the examiner(s) is asked to describe 
what normal range of motion for the 
affected parts would be.  The 
examiner(s) should describe any 
functional limitation due to pain, 
including whether additional functional 
limitation is likely to result during 
flare-ups or on use.  

The examiner(s) must give a full 
description of any limitation of activity 
imposed by each of the veteran's 
disabilities and express opinions as to 
the degree of interference with the 
veteran's ability to obtain and maintain 
gainful employment caused by each 
disability identified on examination.

The examiner(s) should also state whether the 
veteran's disabling conditions are 
susceptible to improvement through 
appropriate treatment.

A complete rationale should be given for all 
opinions and conclusions expressed.  

4.  Review the claims folder and ensure 
that all of the foregoing development 
actions have been conducted and 
completed in full.  If any development 
is incomplete, appropriate corrective 
action is to be implemented.  Specific 
attention is directed to the examination 
reports.  If the requested examinations 
do not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the reports must be returned 
for corrective action.  38 C.F.R. § 4.2 
(1998);  see also Stegall v. West, 11 
Vet. App. 268 (1998).

5.  Readjudicate the veteran's claim, with 
application of all appropriate laws, 
regulations and diagnostic codes, and 
consideration of any additional information 
obtained as a result of this remand, 
including the VA examinations.  

Consider each of the veteran's ratable 
disabilities with application of the 
appropriate diagnostic codes in the Schedule 
for Rating Disabilities to determine the 
percentage of impairment caused by each 
disability.  

In evaluating the degree of disability due to 
any mental or respiratory disorders and 
diseases of the ear, consider whether, from 
the effective date of the new rating 
criteria, either the old or new versions of 
the rating criteria are more favorable.  If 
one or the other is more favorable, apply the 
more favorable version.  If the result is the 
same under either criteria, apply the revised 
criteria from the effective date of the 
revised criteria.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-13 (1991).  

In evaluating the degree of disability due to 
any musculoskeletal disorder(s) rated on 
limitation of motion, the RO must consider 
whether there is functional loss due to pain, 
under 38 C.F.R. §§ 4.40 and 4.45 (1998).  
Also, consider VAOPGCPREC 23-97.  

If applicable, a determination should be 
made, and adequate rationale should be 
provided, as to whether any of the 
disabilities are the result of the veteran's 
willful misconduct.  The RO should consider 
whether the veteran is permanently and 
totally disabled under the "average person" 
standard of 38 U.S.C.A. § 1502(a)(1) and 38 
C.F.R. § 4.15 or the "unemployability" 
standard of 38 C.F.R. § 4.17.  If the 
appellant does not meet the percentage 
requirements, a permanent and total 
evaluation for pension purposes should be 
considered under 38 C.F.R. § 3.321(b)(2) 
(1998).

6.  If the decision with respect to the claim 
remains adverse to the veteran, he and his 
attorney should be furnished a supplemental 
statement of the case which includes 
consideration of all medical evidence 
received since the supplemental statement of 
the case of October 1993 with respect to the 
nonservice-connected pension claim, citation 
to diagnostic codes applicable to each of the 
veteran's disabilities, and both the old and 
the new rating criteria for mental and 
psychiatric disorders and diseases of the 
ear, if applicable.  Allow an appropriate 
period of time for response. 

Thereafter, the claim is to be returned to the Board, 
following applicable appellate procedure.  The appellant has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The 
purpose of this REMAND is to obtain additional information 
and to comply with all due process considerations.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998). 


